





SECONDMENT AGREEMENT




THIS SECONDMENT AGREEMENT (the “Agreement”) is made and entered into with an
effective date as of August 8, 2014 (the “Effective Date”), by and among
Cerberus Operations and Advisory Company, LLC (“COAC”), a Delaware limited
liability company, DynCorp International LLC. ("DynCorp" or the “Company”), a
Delaware Corporation, and James Geisler (“Secondee”), a natural person and
employee of COAC. For purposes of this Agreement, COAC, DynCorp, and Secondee
each may be referred to individually as a “Party”, and collectively as the
“Parties”.


WITNESSETH:


WHEREAS, COAC employs a team of personnel who have significant knowledge,
experience, skills and training across a range of industries, companies and
functional areas of business activity, including Secondee; and


WHEREAS, COAC periodically makes the services of its personnel available to
Cerberus portfolio companies under secondment arrangements in order to assist
them with various business needs, including, but not limited to, company
management and oversight, support for transactional due diligence, acquisition
planning, and staffing of special projects; and


WHEREAS, DynCorp desires to receive from COAC, and COAC has agreed to make
available to the DynCorp, the services of Secondee as more particularly set
forth in this Agreement; and


WHEREAS, Secondee has confirmed his willingness to accept the foregoing
secondment on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto,
intending to be legally bound, do hereby agree as follows:


Section 1. Certain Definitions. For purpose of this Agreement (including,
without limitation, the appendices attached hereto), the following terms shall
have the following meanings:


“Affiliate” or a Person shall mean (i) when used in relation to DynCorp means
DynCorp and all direct and indirect subsidiaries and entities under the common
control of DynCorp, but not COAC or its Affiliates: and (ii) when used in
relation to COAC, any entity that is owned or controlled by funds or accounts
managed, directly or indirectly, by CCM or Stephen A. Feinberg, but not DynCorp
or any of its subsidiaries or other entities controlled by DynCorp.


“CCM” shall mean Cerberus Capital Management, L.P.





--------------------------------------------------------------------------------



“Employment Arrangements” shall mean any employment agreements, offer letters,
covenants agreements and/or other employment related arrangements between COAC
and Secondee as may be in effect from time-to-time, including any amendments
thereto.
“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, governmental body, registered
or unregistered pooled investment vehicle, managed account, or other entity of
any kind.


“Portfolio Company” shall mean any Person in, or with respect to which, CCM or
any of its Affiliates has made an investment (debt, equity or otherwise).


“Indemnification Rights” shall mean all rights and claims to indemnification and
advancement of expenses as more particularly set forth in Appendix 2 to this
Agreement.


Section 2.     Term. This Agreement shall commence on and with effect from the
Effective Date and shall continue thereafter until terminated as set forth in
Section 9 of this Agreement (such period, the “Term”).


Section 3.     Secondment. COAC hereby seconds to DynCorp the services of
Secondee on a full-time basis during the Term in accordance with the terms and
conditions of this Agreement, and DynCorp hereby accepts such secondment.


Section 4. Secondment Services; Duties; Authority.


A.     During the Term, Secondee will serve as the Company's Interim Chief
Executive Officer (such position, the “CEO”) and, in such capacity, shall be
available to provide DynCorp and its Affiliates management, general oversight,
and day-to-day operational assistance of the Company (collectively, the
“Secondment Services”). Such Secondment Services shall include, without
limitation, advice and assistance regarding: (i) management of the Company's
processes and other operations, (ii) management of the Sales function and
relationships with key customers, (iii) oversight and understanding of the
financial planning, budgeting, reporting, and forecasting, and (iv) such other
support and assistance as the Company's Board of Directors may request from
time-to-time or as Secondee may deem reasonably necessary in furtherance of the
foregoing activities and/or his duties and obligations hereunder.


B.     Except to the extent set forth below, during the Term Secondee shall
devote substantially all of his working time, attention, skill and effort to the
performance of Secondment Services, and shall use his reasonable best efforts to
(i) provide such services in a timely, competent and professional manner, in
material compliance with applicable laws and such reasonable and lawful
directions as Secondee may receive from time-to-time from DynCorp's Board of
Directors or other designated representatives, (ii) keep DynCorp reasonably
informed of relevant information regarding his activities with respect to the
Secondment Services, and (iii) refrain from acting in a manner adverse to
DynCorp's business or interests when providing the Secondment Services.
Notwithstanding the foregoing, DynCorp understands and agrees that in his
capacity as an employee of COAC, Secondee may be asked from time-to-time to
perform services for COAC that are unrelated to DynCorp



--------------------------------------------------------------------------------



or the Secondment Services contemplated by this Agreement, and that it shall not
be a violation of this Agreement for Secondee to provide such services to COAC
so long as they do not materially interfere with the performance of Secondee's
responsibilities under this Agreement.


C.     For purposes of this Agreement, the Parties acknowledge and agree that
Secondee has been duly appointed by the Board to serve as the Interim CEO in
accordance with the terms and conditions of this Agreement and such other
delegations of authority as the Board has or may deem appropriate. Secondee
shall have the authority to bind or commit DynCorp.


D.     Secondee agrees that he shall (i) perform his responsibilities as CEO
without additional compensation from the Parties or their respective Affiliates,
and (ii) use his commercially reasonable best efforts to carry out his
responsibilities in such position in a manner consistent with his fiduciary and
legal obligations to DynCorp, notwithstanding any other obligations he may have
to any other Person.


Section 5. Fees and Expenses.


A. Service Fees. In consideration of the Secondment Services provided under this
Agreement, DynCorp shall pay to COAC the service fees ("Service Fees") set forth
in Appendix 1 to this Agreement, as such fees may be modified from time-to-time
by mutual agreement of DynCorp and COAC in writing. Beginning September 1, 2014,
all Service Fees shall be billed to DynCorp on a monthly basis, in arrears, and
shall be paid by DynCorp not later than thirty (30) calendar days after the date
of the applicable invoice.


B.     Expenses. In addition to the Service Fees, DynCorp shall reimburse COAC
for all reasonable and necessary expenses incurred by COAC or Secondee in the
performance of the Secondment Services. Such expenses shall be invoiced to
DynCorp on a periodic basis and shall be paid by DynCorp to COAC not later than
thirty (30) calendar days after the date of the relevant invoice. Any claims for
expenses by COAC shall be subject to the presentation of appropriate
documentation in accordance with DynCorp's policies and procedures for the
reimbursement of expenses, as such policies may be amended from time-to-time by
DynCorp upon prior written notice to COAC and Secondee. Notwithstanding the
foregoing, DynCorp and Secondee agree that it would be to their mutual benefit
for Secondee to obtain reimbursement of his expenses directly from DynCorp
rather than running them through COAC, and that DynCorp and Secondee shall
utilize this means of reimbursement in connection with Expenses arising under
this Agreement.


C.     Form of Payment. All amounts billed hereunder shall be paid in US dollars
by wire transfer of immediately available funds to such bank account or accounts
as COAC may designate from time-to-time in writing, without any deduction,
withholding or offset except to the extent required by applicable law.
D.     Corporate Policies. Secondee shall at all times remain subject to the
policies and procedures set forth in COAC's Compliance Policies and Procedures
Manual, as may be amended from time-to-time, and all other policies and
procedures as may be established from time-to-time by COAC or its Affiliates.
Secondee shall at all times during the Term also be subject to DynCorp's
policies and procedures, to the extent not expressly inconsistent with those of
COAC, except that Secondee agrees that he shall at all times during the



--------------------------------------------------------------------------------



Term be subject to DynCorp's policies regarding equal employment,
non-discrimination/harassment and compliance with the Foreign Corrupt Practice
Act regardless of any conflict with COAC's policies. The reimbursement of
expenses incurred by COAC or Secondee in the performance of the Secondment
Services shall be governed by DynCorp's policies and paid per Section 5.B above.








Section 6. Independent Contractor Relationship.


A.     The relationship under this Agreement between DynCorp and its Affiliates
on the one hand, and COAC, Secondee and their respective Affiliates on the other
hand, shall at all times be and shall remain that of independent contractors and
such relationship will govern all relations between and among such parties
arising hereunder. At all times during the Term, COAC shall be the sole employer
of Secondee for any and all purposes, and neither DynCorp nor any of its
Affiliates shall be considered or deemed an employer of Secondee for any
purpose.


B.     Unless otherwise agreed in writing by COAC and DynCorp, Secondee shall
not be entitled to, and shall not be paid, any salary, bonus or other
remuneration by, nor participate in any benefit programs of, any Person other
than COAC by virtue of this Agreement, including, without limitation, DynCorp or
any of its Affiliates. Notwithstanding the foregoing, and for purposes of
clarity and avoidance of doubt the payment of any amount to or for the benefit
of Secondee in connection with any Indemnification Rights shall not constitute
or be deemed to constitute remuneration under this Agreement. Secondee
acknowledges that Secondee is not an employee of DynCorp and is not entitled to
participate in any benefit plans or arrangements provided by DynCorp for the
benefit of its employees (other than such benefits as may be provided pursuant
to any Indemnification Rights).


C.     During the Term, COAC shall retain sole responsibility for:


(i)     Payment of Secondee's base salary (less applicable withholding and other
customary payroll deductions); and


(ii)     Providing employee related benefits to Secondee under the terms and
conditions of COAC's employee benefit plans and programs as COAC may have in
effect from time­ to-time, subject in each case to any eligibility requirements,
enrollment criteria or other terms and provisions of such plans or programs and
as otherwise set forth in Secondee's Employment Agreements with COAC.




D.     Secondee shall at all times remain subject to the policies and procedures
set forth in COAC's Compliance Policies and Procedures Manual, as may be amended
from time-to-time, and all other policies and procedures as may be established
from time-to-time by COAC or its Affiliates.


E.     DynCorp shall not, and shall cause its Affiliates not to, (i) pay any
contributions to Social Security, unemployment insurance, or federal or state
withholding taxes with respect to Secondee, (ii) carry workers' compensation,
life, disability insurance or health care benefits for Secondee or (iii) provide
any other



--------------------------------------------------------------------------------



contributions or benefits to Secondee that might be expected in an
employer-employee relationship (other than the Indemnification Rights), and
Secondee expressly waives any right to such participation or coverage.


Section 7. Exclusivity: Conflicts of Interest.


A.     DynCorp understands and agrees that (i) the Secondment Services to be
provided by COAC pursuant to this Agreement are not, and in no event shall be
deemed to be, exclusive to DynCorp or its Affiliates, and (ii) COAC is and shall
remain free to render to other Persons services similar to the Secondment
Services, and to engage in all such activities as COAC may deem appropriate,
notwithstanding any other provision of this Agreement to the contrary.


B.     DynCorp understands and agrees that (i) COAC and Secondee have a variety
of corporate, business, employment, investment and/or other relationships with
CCM and its Affiliates (the ''CCM Group"), including companies that may hold
investment interests in and/or do business with DynCorp and its Affiliates, and
(ii) during the course of providing the Secondment Services, COAC and/or
Secondee may acquire information or knowledge about, or participate in,
transactions, business opportunities and/or other matters that could be of
potential relevance or interest to DynCorp or its Affiliates, including matters
that could present an actual or potential conflict of interest between one or
more members of the CCM Group on the one hand and DynCorp or its Affiliates on
the other hand. DynCorp hereby acknowledges, on behalf of itself and its
Affiliates, that the CCM Group intends to establish and maintain such
relationships, and that the mere existence of these relationships alone does not
present any actual or potential conflicts of interest under this Agreement or
otherwise.


C.     If during the Term, any of COAC, DynCorp or Secondee determines in its or
his good faith judgment that it, he or one of the other Parties has an actual or
potential conflict arising from or relating to the delivery or receipt of the
Secondment Services, such discovering Party will disclose the fact of such
conflict to the other Parties and the Party with the actual or potential
conflict will, at its election in its sole discretion, either (i) eliminate the
conflict, (ii) resolve the conflict in a manner satisfactory to the Parties,
(iii) cease providing or receiving the particular service or services giving
rise to such conflict, or (iv) terminate the Secondment Services and/or this
Agreement.
D.     Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, no member of the CCM Group, including COAC or Secondee, shall: (i)
have any sort of duty or obligation to disclose to DynCorp or its Affiliates any
confidential information that any member of the CCM Group may acquire about the
business, operations or activities of any other Person, even if such information
could be deemed material and relevant information to DynCorp or its Affiliates;
(ii) have any sort of liability to DynCorp or its Affiliates for breach of any
duty or obligation by reason of using and/or not disclosing such confidential
information; or (iii) have any sort of duty or obligation to communicate, offer
or direct to DynCorp or is Affiliates any business opportunity of which any
member of the CCM Group may become aware as a member of the CCM Group, even if
such member of the CCM Group has knowledge that DynCorp or its Affiliates might
be interested in such business opportunity.


Section 8.     Indemnification. As additional consideration for COAC and
Secondee having entered into this Agreement, and notwithstanding any other
provision of this Agreement to the contrary, DynCorp hereby agrees to provide to
COAC, Secondee and each of their respective Affiliates the Indemnification
Rights set forth



--------------------------------------------------------------------------------



in the Indemnification Supplement attached to this Agreement as Appendix 2, the
provisions of which are hereby incorporated into this Agreement by this
reference.


Section 9. Termination.


A.     Either COAC or DynCorp may terminate this Agreement at any time and for
any reason upon five (5) business days prior written notice to the other Party.


B.     Upon termination of this Agreement and/or the Secondment Services,
Secondee shall return to his duties at COAC on a full-time basis and DynCorp
shall have no liability to COAC or Secondee for any aspect of Secondee's
employment with COAC (other than in respect of the Indemnification Rights) other
than in respect of any unpaid fees or expenses incurred prior to the date of
termination.


C.     For the avoidance of doubt, at all times during the Term of this
Agreement (or otherwise), COAC shall have the right, in its sole discretion, to
terminate the employment relationship between Secondee and COAC, with or without
cause, subject only to such Employment Arrangements as may be in effect at the
time of such termination. In the event that Secondee's employment with COAC is
terminated during the Term of this Agreement, any Secondment Services that are
being provided to DynCorp or its Affiliates hereunder shall automatically
terminate, without any further action of the Parties and without any liability
or obligation on the part of COAC or its Affiliates to complete or otherwise
continue any Secondment Services (whether planned or in progress).


D.     Notwithstanding any other provision of this Agreement to the contrary,
and except to the extent otherwise set forth in Section 21 below, this Agreement
shall terminate an Affiliate of COAC.




Section I0.     Severability. If any term or provision of this Agreement shall
be found to be illegal or otherwise unenforceable, the same shall not invalidate
the whole of this Agreement, but such term or provision shall be deemed modified
to the extent necessary by the adjudication to render such term or provision
enforceable, and the rights and obligations of the Parties shall be construed
and enforced immediately, without any further action on the part of any Party,
in the event that DynCorp is no longer accordingly, preserving to the fullest
extent permissible the intent and agreement of the Parties set forth in this
Agreement.


Section 11.     Waiver. The rights and remedies of the Parties are cumulative
and not alternative. Neither the failure nor any delay by either Party in
exercising any right, power, or privilege under this Agreement shall operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege shall preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law (i) no
claim or right arising out of this Agreement can be discharged by one Party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other Party, (ii) no waiver that may be given by a Party
shall be applicable except in the specific instance for which it is given, and
(iii) no notice to or demand on one Party shall be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.



--------------------------------------------------------------------------------





Section 12. Benefit of Agreement; Delegation of Duties Prohibited.


A.     This Agreement shall inure to the benefit of, and shall be binding upon,
the Parties and their respective successors, assigns, heirs, and legal
representatives, including any entity with which COAC or DynCorp may merge or
consolidate or to which all or substantially all of its assets may be
transferred. This Agreement also shall inure to the benefit of any Affiliate of
COAC, as well as their successors and assigns, including any entity with which
any Affiliate of COAC may merge or consolidate or to which all or substantially
all of their assets may be transferred.


B.     Secondee hereby irrevocably consents to any such merger, consolidation or
transfer as set forth in Section 12.A of this Agreement.


C.     The duties and covenants of Secondee under this Agreement, being
personal, may not be delegated.


Section 13.     Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered, (ii)
upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested) or
(iii) on the date targeted for delivery if delivered by nationally recognized
overnight courier or similar courier service, in each case to the appropriate
addresses set forth below (or to such other addresses as a Party may designate
by notice, from time-to-time to the other Party):






If to COAC:     Cerberus Operations and Advisory Company, LLC
875 Third Avenue
New York, NY 10022
Attention:     Lisa Gray, Esq.
General Counsel
212-284-7925




With a copy to:
Cerberus Operations and Advisory Company, LLC
875 Third Avenue
New York, NY 10022
Attention:     Jayne Binzer
Human Resources Executive
646-886-3614




If to DynCorp:     DynCorp International LLC.
1700 Old Meadow Road
McLean, VA 22102



--------------------------------------------------------------------------------



Attention: William Kansky, CFO


With a copies to:     DynCorp International LLC.
1700 Old Meadow Road
McLean, VA 221 02
Attention: General Counsel


If to Secondee:     James Geisler
c/o Cerberus Operations and Advisory Company, LLC
875 Third Avenue
New York, NY I 0022




Section 14. Exculpation; Limitation of Liability.
A.     In providing the Secondment Services hereunder, Secondee and COAC shall
have a right to rely on the truthfulness and accuracy of the books, records and
other information received from DynCorp and its Affiliates, and shall be
exculpated from any and all liabilities arising from or relating to any action
or failure to act based on information contained in the records or books of
account of DynCorp and its Affiliates, including financial statements, or on
information supplied to Indemnitee by the officers of DynCorp and its Affiliates
in the course of their duties, or on the advice of legal counsel for the DynCorp
or its Affiliates or on information or records given or reports made to DynCorp
and its Affiliates by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by DynCorp. In addition,
the knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of DynCorp or its Affiliates shall not be imputed to COAC or
Secondee for purposes of determining any right to indemnification or advancement
of expenses under Appendix 2 to this Agreement.
B.     In no event shall (i) COAC or Secondee be liable to DynCorp or any other
Person for incidental, special, indirect, punitive, exemplary, consequential,
lost profits or other similar damages (“Special Damages”), even if COAC or
Secondee has been advised of the possibility of such Special Damages prior to
the conduct giving rise to the alleged liability, or (ii) the aggregate
liability of COAC and Secondee in connection with any Proceeding (as defined in
Appendix 2), or any claim, issue or matter therein, including the performance or
failure to perform any Secondment Services under this Agreement, ever exceed, in
the aggregate, the total amount of fees actually paid by DynCorp to COAC during
the Term of this Agreement.


Section 15.     Entire Agreement, Amendments. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
Parties with respect to the subject matter hereof except for the Employment
Agreements. This Agreement may not be amended orally, but only by an agreement
in writing signed by the Parties.





--------------------------------------------------------------------------------



Section 16.     Governing Law; Jurisdiction; Jury Trial Waiver. Except to the
extent otherwise set forth in the Indemnification Supplement, any and all
actions or controversies arising out of this Agreement or the termination hereof
or thereof: including, without limitation, tort claims, shall be construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the conflict of law principles thereof other than Section 5-1401 of
the New York General Obligations Law. With respect to any such actions or
controversies, the Parties hereto hereby (a) irrevocably consent and submit to
the sole exclusive jurisdiction of the United States District Court for the
Southern District of New York located in Manhattan, or the Courts of the State
of New York located in Manhattan, (b) irrevocably waive, to the fullest extent
permitted by law, any objection that any of them may now or hereafter have to
the laying of the venue of any such actions or controversies in any such courts
or that any such any such actions or controversies which is brought in any such
courts has been brought in an inconvenient forum, and (c) IRREVOCABLY WAIVE ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY SUCH ACTIONS OR CONTROVERSIES AND
REPRESENTS THAT SUCH PARTY HAS CONSULTED WITH COUNSEL SPECIFICALLY WITH RESPECT
TO THIS WAIVER OR HAS VOLUNTARILY ELECTED NOT TO DO SO.


Section 17.     Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and shall not affect its
construction or interpretation. All references to ''Section" or "Sections" refer
to the corresponding Section or Sections of this Agreement unless otherwise
specified. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word "including" does not limit the preceding words or terms.
Given the full and fair opportunity provided to each Party to consult with their
respective attorneys with respect to the terms of this Agreement, ambiguities
shall not be construed against any Party by virtue of such Party having drafted
the subject provision
Section 18.     Validity. The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.


Section 19.     Counterparts. This Agreement may be executed in one more
counterparts, any of which may be signed and exchanged by email, and each of
which shall be deemed to be an original but all of which together shall
constitute one and the same Agreement.


Section 20.     Agreement to Take Actions. Each Party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform their or its obligations under this Agreement.


Section 21.     Survival. The provisions of this Agreement shall be in effect
during the Term of the Secondment and Sections 1, 5, 7, 8 and 9-21 (inclusive)
shall survive the termination of this Agreement.


[Remainder of Page Intentionally Left Blank – Signatures Follow on Next Page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.






CERBERUS OPERATIONS AND ADVISORY COMPANY, LLC [dthimage1.gif]


Title: Chief Executive Officer








[dthimage2.gif]
DynCorp International LLC.














SECONDEE


[dthimage3.gif]







--------------------------------------------------------------------------------







APPENDIX 1


SERVICE FEES


ANNUAL RATE OF $1,630,355 BEGINNING AUGUST 8, 2014.



--------------------------------------------------------------------------------





APPENDIX 2


INDEMNIFICATION SUPPLEMENT


1.     Indemnification. DynCorp hereby agrees to indemnify and hold harmless
Secondee, COAC and COAC's Affiliates (individually and collectively, the
"Indemnitees") to the fullest extent permitted by Applicable Law (as hereinafter
herein) in connection with any Proceedings (as hereinafter defined) or any
claim, issue or matter therein, arising from or relating to the provision of
Secondment Services under the Secondment Agreement, provided that the Indemnitee
shall have acted in good faith and in a manner that he or it reasonably believed
to be in or not opposed to the best interests of DynCorp, as applicable, and
with respect to any criminal Proceeding, had no reasonable cause to believe his
or its conduct was unlawful. In furtherance of the foregoing, and without
limiting the generality thereof:


(a)     Proceedings Other Than Proceedings by or in the Right of DynCorp. Each
of the Indemnitees shall be entitled to the rights of indemnification provided
in this Section l (a) if such Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding (as hereinafter defined), other than a
Proceeding by or in the right of DynCorp or its Affiliates. Pursuant to this
Section l(a), the Indemnitees shall be indemnified against all Expenses (as
hereinafter defined), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitees, or on his or its behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of DynCorp or its
Affiliates, as applicable, and with respect to any criminal Proceeding, had no
reasonable cause to believe his or its conduct was unlawful.


(b)     Proceedings by or in the Right of DynCorp. Each of the Indemnitees shall
be entitled to the rights of indemnification provided in this Section l (b) if
such Indemnitee is, or is threatened to be made, a party to or participant in
any Proceeding brought by or in the right of DynCorp or its Affiliates. Pursuant
to this Section 1(b), an Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by such Indemnitee, or on the Indemnitee's
behalf, in connection with such Proceeding if the Indemnitee acted in good faith
and in a manner that the Indemnitee reasonably believed to be in or not opposed
to the best interests of DynCorp or its Affiliates, as applicable; provided,
however, if Applicable Law so provides, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which an Indemnitee shall have been adjudged to be liable to DynCorp or its
Affiliates unless and to the extent that the Court of Chancery of the State of
Delaware shall determine that such indemnification may be made.


2.     Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this
Indemnification Supplement, DynCorp shall and hereby does indemnify and hold
harmless each of the Indemnitees from and against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by such participant in any Proceeding (including a Proceeding by or in the right
of DynCorp or its Indemnitee, or on his or its behalf, if such Indemnitee is, or
is threatened to be made, a party to or Affiliates), including, without
limitation, all liability arising out of the negligence or active or passive
wrongdoing of the Indemnitee.



--------------------------------------------------------------------------------





(a)     Whether or not the indemnification provided in Section 1 hereof is
available, in respect of any threatened, pending or completed action, suit or
Proceeding in which DynCorp is jointly liable with one or more Indemnitees (or
would be if joined in such action, suit or proceeding), DynCorp shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring the relevant Indemnitees to
contribute to such payment and DynCorp hereby waives and relinquishes any right
of contribution it may have against the Indemnitees. DynCorp shall not enter
into any settlement of any action, suit or proceeding in which DynCorp is
jointly liable with one or more of the Indemnitees (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final release of all claims asserted against such Indemnitee.


(b)     DynCorp hereby agrees to fully indemnify and hold harmless each of the
Indemnitees from and against any claims of contribution which may be brought by
officers, directors or employees of DynCorp, other than an Indemnitee, who may
be jointly liable with an Indemnitee.


(c)     To the fullest extent permissible under Applicable Law, if the
indemnification provided for in this Indemnification Supplement is unavailable
to an Indemnitee for any reason whatsoever, DynCorp, in lieu of indemnifying
such Indemnitee, shall contribute to the amount incurred by such Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Indemnification Supplement, in such proportion
as is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by DynCorp and
the applicable Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of DynCorp (and
its directors, officers, employees and agents) and the applicable Indemnitee in
connection with such event(s) and/or transaction(s).


3.     Advancement of Expenses. Notwithstanding any other provision of this
Indemnification Supplement, DynCorp shall advance all Expenses incurred by or on
behalf of an Indemnitee in connection with any Proceeding within thirty (30)
days after the receipt by DynCorp of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by such Indemnitee and shall
include or be preceded or accompanied by an undertaking by or on behalf of the
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that the Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and undertakings to repay pursuant to this Section 3 shall be unsecured
and interest free.


4.     Presumptions Regarding Entitlement to Indemnification. For avoidance of
doubt, it is the intent of this Indemnification Supplement to secure for each of
the Indemnitees rights of indemnity that are as favorable as may be permitted
under the Delaware General Corporation Law and public policy of the State of
Delaware (regardless of the fact that DynCorp is a Delaware limited liability
company).





--------------------------------------------------------------------------------



(a)     The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Indemnification Supplement) of itself adversely affect the right of an
Indemnitee to indemnification or create a presumption that an Indemnitee did not
act in good faith and in a manner which he or it reasonably believed to be in or
not opposed to the best interests of DynCorp or, with respect to any criminal
Proceeding, that an Indemnitee had reasonable cause to believe that his or its
conduct was unlawful.


(b)     Notwithstanding anything in this Indemnification Supplement to the
contrary, no determination as to entitlement to indemnification under this
Indemnification Supplement shall be required to be made prior to the final
disposition of the Proceeding, and in making any determination with respect to
indemnification hereunder, the Person making such determination shall presume
that the Indemnitees are entitled to indemnification. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence.


5. Non-Exclusivity: Insurance: Subrogation.


(a)     The rights of indemnification as provided by this Indemnification
Supplement shall not be deemed exclusive of any other rights to which an
Indemnitee may at any time be entitled under applicable law, the Limited
Liability Agreement of DynCorp (the "LCC Agreement"), any policies in effect at
DynCorp from time-to-time or any other arrangement. No amendment, alteration or
repeal of this Indemnification Supplement or of any provision hereof shall limit
or restrict any right of an Indemnitee under this Indemnification Supplement in
respect of any action taken or omitted by such Indemnitee prior to such
amendment, alteration or repeal. To the extent that a change in Applicable Law,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the LLC Agreement or this Indemnification
Supplement, it is the intent of the parties hereto that the Indemnitees shall
enjoy by this Indemnification Supplement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b)     To the extent that DynCorp maintains an insurance policy or policies
providing for liability insurance for directors, officers, employees, or agents
or fiduciaries of DynCorp or of any other Person, each Indemnitee shall be
entitled to the coverage provided by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, DynCorp has director and officer liability insurance in effect, DynCorp
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. DynCorp
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of each Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.


(c)     In the event of any payment under this Indemnification Supplement,
DynCorp shall be subrogated to the extent of such payment to all of the rights
of recovery of an Indemnitee under



--------------------------------------------------------------------------------



any insurance policy maintained by DynCorp, and such Indemnitee shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable DynCorp to
bring suit to enforce such rights.


6.     Duration of Indemnification and Advancement Rights. All agreements and
obligations of DynCorp contained herein shall continue during the Term and for a
period of six (6) years thereafter, and shall continue thereafter so long as an
Indemnitee shall be subject to any Proceeding, whether or not he or it is
providing Secondment Services at the time any liability or expense is incurred
for which indemnification can be provided under this Indemnification Supplement.
This Indemnification Supplement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of DynCorp),
assigns, spouses, heirs, executors and personal and legal representatives.


7.     Vesting and Rights of Priority. Notwithstanding any provision of this
Indemnification Supplement to the contrary, DynCorp understands and agrees that
the rights of indemnification and advancement of expenses conveyed to the
Indemnitees under this Indemnification Supplement are fully vested as of the
date of this Indemnification Supplement and are primary in right of priority to
any indemnification or advancement rights that an Indemnitee may have under any
Employment Arrangement, governance document, or insurance policy to which COAC
or its Affiliates is or may become a party, all of which shall be secondary in
right of priority to the obligations of DynCorp under this Indemnification
Supplement. To the extent that an Indemnitee collects any amount from DynCorp
pursuant to its indemnification or advancement obligations under this
Indemnification Supplement, any indemnification or advancement obligations that
COAC or its Affiliates may have with respect to such Indemnitee shall be reduced
by the amount so collected, and in the event that COAC or its Affiliates pay any
amount to or for the benefit of an Indemnitee in connection with their
respective indemnification or advancement obligations (including any amount paid
by or on behalf of insurance carriers), the entity that made such payment shall
be subrogated to the extent of such payment to all of the rights of recovery of
the applicable Indemnitee under this Indemnification Supplement.


8. Definitions. For purposes of this Indemnification Supplement:


(a)     "Applicable Law" means, for the purpose of construing and enforcing the
terms and conditions of this Indemnification Supplement only, the Delaware
General Corporation Law, as amended from time to time, and the public policy of
the State of Delaware.


(b)     "Secondee Status" describes the status of a Person who is or was a
director, officer, employee, agent, fiduciary or provider of Secondment Services
to DynCorp or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving at
the request of DynCorp pursuant to the Secondment Agreement.


(c)     "Expenses" shall include, without limitation, all reasonable attorneys'
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend,



--------------------------------------------------------------------------------



investigating, participating, or being or preparing to be a witness in a
Proceeding. Expenses also shall include all Expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by an Indemnitee or the amount of judgments
or fines against an Indemnitee.


(d)     "Proceeding" includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of DynCorp or otherwise and whether civil,
criminal, administrative or investigative, in which the Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was an officer, director, employee, agent, or representative of or
provider of Secondment Services to, DynCorp or its Affiliates, by reason of any
action taken by him or of any inaction on his or its part while acting as an
officer, director, employee, agent, or representative of or provider of
Secondment Services to, DynCorp or its Affiliates, or by reason of the fact that
he or it is or was serving at the request of DynCorp as a director, officer,
employee, agent, representative of, or provider of Secondment Services to,
another corporation, partnership, joint venture, trust or other Person; in each
case whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Indemnification Supplement: including one pending on or before the date of
this Indemnification Supplement.


9.     Notice By Indemnitee. Each Indemnitee agrees promptly to notify DynCorp
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
Notwithstanding the foregoing, the failure to so notify DynCorp shall not
relieve DynCorp of any obligation which it may have to any Indemnitee under this
Indemnification Supplement or otherwise unless and only to the extent that such
failure or delay is found to have materially prejudiced DynCorp.


10.     Severability. The invalidity of unenforceability of any provision of
this Indemnification Supplement shall in no way affect the validity or
enforceability of any other provision. Without limiting the generality of the
foregoing, this Indemnification Supplement is intended to confer upon the
Indemnitees indemnification rights to the fullest extent permitted by applicable
laws. In the event any provision hereof conflicts with any applicable law, such
provision shall be deemed modified, consistent with the aforementioned intent,
to the extent necessary to resolve such conflict.


11.     Modification and Waiver. No supplement, modification, termination or
amendment of this Indemnification Supplement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Indemnification Supplement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.



